


110 HR 3421 IH: To amend the Truth in Lending Act to prohibit universal

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3421
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to prohibit universal
		  defaults on credit card accounts and to require minimum payment disclosures for
		  accounts under an open end consumer credit plan, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Credit
			 Protection Act of 2007 .
		2.Prohibit
			 universal defaults on credit card accountsSection 127 of the Truth in Lending Act (15
			 U.S.C. 1637) is amended by adding at the end the following new
			 subsection:
			
				(i)Universal
				defaults prohibitedNo creditor may use any adverse information
				concerning any consumer, including any information in any consumer report (as
				defined in section 603) or any change in the credit score of the consumer, as
				the basis for increasing any annual percentage rate of interest or introductory
				annual percentage rate of interest applicable to a credit card account of the
				consumer under an open end consumer credit plan for reasons other than actions
				or omissions of the consumer that are directly related to such
				account.
				.
		3.Minimum payment
			 disclosures
			(a)In
			 generalSection 127(b) of the
			 Truth in Lending Act (15 U.S.C. 1637(b)) is amended by adding at the end the
			 following new paragraph:
				
					(13)Minimum payment
				disclosuresAny other repayment information the Board determines
				to be appropriate, including the following:
						(A)The required minimum monthly payment on the
				outstanding balance in the account at the end of the period, represented as
				both a dollar amount and as a percentage of the outstanding balance.
						(B)The number of months that it would take to
				pay the entire amount of the current outstanding balance at the current
				applicable annual percentage rate if only the required minimum monthly payment
				is paid and no further charges are made.
						(C)The total cost to
				the consumer to pay the remaining balance at the current applicable annual
				percentage rate if only the required minimum monthly payment is paid and no
				further charges are
				made.
						.
			(b)Format for
			 disclosuresSection 122 of the Truth in Lending Act (15 U.S.C.
			 1632) is amended by adding at the end the following new subsection:
				
					(d)Tabular format
				required for certain disclosures under section
				127(b)(13)The information
				required to be included in a periodic statement under section 127(b)(13)
				shall—
						(1)be disclosed in a
				tabular format in the form and manner which the Board shall prescribe by
				regulations;
						(2)appear in at least
				10-point type; and
						(3)be placed in a
				conspicuous and prominent location on the first page of the
				statement.
						.
			
